4DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/043,830
Claims 1-13 and 15-20 have been examined on the merits.  Claims 1-2, 7, and 15-16 are previously presented.  Claims 3-6, 8-13, and 18-20 are original.  Claim 17 is currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 16, 2021.
The Examiner has reviewed the claim amendments and Reply of 03/16/2021.
The Oath/Declaration is still missing.  This was the subject of an objection in the previous Office Actions (objection reproduced, below).  This Application is properly allowed per MPEP 1303, which requires the Applicants to file an Oath/Declaration by the date the issue fee payment is due or risk abandonment of this application.  See MPEP 1303.
The objection against claim 17 (see paragraph 14 of previous Office Action) is withdrawn since Applicants revised claim 17 to depend on -- The method of claim 12 -- as required by the Examiner.
Maintained Objection for Lack of an Oath/Declaration
Applicants have not yet filed an Oath/Declaration for this application.  The deadline to file is no later than the date the issue fee payment is due to avoid abandonment of this application.  See MPEP 1303.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Casimir, Applicants’ Representative on April 14, 2021.
The application has been amended as follows:
In claim 2, strike “substantially free or”.  This eliminates the "substantially free" phrase which would otherwise be indefinite since the Specification does not define what constitutes "substantially free" and the artisan would not otherwise know what this phrase means since it is an esoteric term of Applicants and not widely known in the art.
Conclusion
Claims 1-13 and 15-20 are allowable as written for the rationale stated within paragraphs 16-18 of the Final Office Action of 12/16/2020.  This “Reasons For 
A review of the search results generated from a text and structure search using Registry, HCaplus, and Casreact databases of STN (see “SEARCH 6” summary enclosed in search notes) did not retrieve any new applicable prior art references.  Furthermore, a review of said results by inventor and assignee/owner name search did not retrieve any applicable double patent references.
A review of PALM and PE2E SEARCH Databases by inventor and assignee/owner name (see “SEARCH 1” through “SEARCH 4” in enclosed search notes) did not retrieve any applicable double patent or prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625